DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 05/13/2022 is acknowledged.
Applicant elected: (i) neural cells as a species of ectodermal cells; (ii) Nodal inhibitors as a species of a factor; (iii) Y-27632 as a species of ROCK inhibitor; and (iv) albumin as a species of a material in a culture medium.
Accordingly, claims 1-22 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of US application with the Serial Number 15/250,848, filed on 08/29/2016, now US Patent 10,626,366; which is a CON of US application with the Serial Number 12/442,245, filed on 07/13/2009, now abandoned; which is a 371 of PCT/GB07/03636, filed on 09/24/2007; which claims benefit of the foreign applications JAPAN 2006-257780, filed on 09/22/2006, JAPAN 2007-118183, filed on 04/27/2007, and UNITED KINGDOM 0710095.1, filed on 05/25/2007.
	The Interference Decision dated 06/29/2016 in the US application with the Serial Number 12/442,245, filed on 07/13/2009 indicated an adverse judgement on priority against the senior party (Yoshiki Sasai and Kiichi Watanabe) in an interference with the U.S. patent 7,892,830.

Claim Objections
Claim 2 is objected to because of the acronym “SFED” should be spelled out in full at the first occurrence of the term.
Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 1-7 and 9-22 encompass a method of differentiating human pluripotent stem cells to any ectodermal cells (e.g., neural cells as the elected species, epidermal cells, sensory cells, pigmentary cells and neural crest-derived mesenchymal cells), which comprises treating human pluripotent stem cells, which are dissociated single cells and inducing differentiation to ectodermal cells under any conditions, not even necessarily limited to conditions comprising at least the presence of a neural differentiation medium, wherein a ROCK (Rho-kinase) inhibitor is present in a culture medium in contact the cells for at least 12 hours after dissociation of the human pluripotent stem cells; the same method using a serum-free culture medium comprising a material selected from a group consisting of albumin (elected species), transferrin, fatty acids, insulin, collagen precursor, trace elements, 2-mercaptoethanol, 3’-thioglycerol and any equivalents thereof (dependent claims 20 and 22).
Apart from disclosing generic paragraphs on inducing stem cell differentiation into ectodermal cells that include neural cells, epidermal cells, sensory cells, pigmentary cells and neural crest-derived mesenchymal cells (second paragraph on page 19 continues to first paragraph on page 20) and the use of a serum-free medium including materials such as albumin, albumin substitutes, transferrin, fatty acids, insulin, collagen precursors, trace elements, 2-mercaptoethanol, or 3’thiolglycerol (paragraph bridging pages 15-16), along with Example 5 showing differentiation induction into nestin and Pax6 positive neural precursor cells and Bf1 positive brain precursor cells by SFEB method using singly-dissociated human ES cells under specific neural differentiation culture conditions (e.g., floating aggregates in serum-free culture medium containing Nodal inhibitor Lefty A, Wnt inhibitor Dkk1 and BMP inhibitor BMPR1A-Fc for generating nestin and Pax6 positive neural precursors; and floating cell aggregates cultured in an adhesion stated on a poly-D-lysine/laminin/fibronectin-coated culture slide in a Neurobasal medium for generating Bf1+ brain precursors) (pages 34-35), the instant disclosure fails to provide sufficient written description for any other conditions for inducing differentiation to any ectodermal cells from dissociated single human pluripotent stem cells and/or any other equivalent of any structure for albumin, let alone equivalents for transferrin, fatty acids, insulin, collagen precursors, trace elements, and 2-mercaptol ethanol to be utilized in a method of differentiating human pluripotent stem cells to ectodermal cells as encompassed by the instant claims.  For example, which specific essential components or critical elements that are present in conditions that do not even require the presence of a neural cell differentiation culture medium, let alone any condition for inducing differentiation of dissociated single human pluripotent stem cells to any other ectodermal cells such as epidermal cells, sensory cells, pigmentary cells and neural crest-derived mesenchymal cells as encompassed by the instant claims?  Additionally, which structure and/or critical elements does a non-albumin equivalent possess, let alone for any equivalent of a transferrin, a fatty acid, an insulin, a collagen precursor, a trace element or 2-mercaptoethanol in a serum-free culture medium to be utilized in a method of differentiating human pluripotent stem cells to ectodermal cells as claimed?  Since the prior art at about the effective filing date of the present failed to provide sufficient guidance and/or written description regarding to the above issue as evidenced at least by the teachings of Sasai et al (US 8,492,147; IDS), Laplante et al (DOI 10.1002/neu.2036, pages 289-307; 2004; IDS), Pacary et al (J. Cell Science 119:2667-2678, 2006; IDS) and Bergendahl et al (US 7,892,830; IDS), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of conditions for inducing differentiation of dissociated single human pluripotent stem cells to any ectodermal cells as encompassed by the instant claims, as well as an equivalent for each of the material recited in the Markush group in claims 20 and 22.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of conditions for inducing differentiation of dissociated single human pluripotent stem cells to any ectodermal cells as encompassed by the instant claims, as well as an equivalent for each of the material recited in the Markush group in claims 20 and 22, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite the limitation "withdrawal of the serum, serum extract and/or feeders" in lines 2-3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and none of the claims 1 and 14 from which these claims are dependent upon recites any serum, serum extract and/or feeders.  Accordingly, which particular the serum, serum extract and/or feeders are withdrawn as claimed.  Clarification is requested because the metes and bounds of the claims are not clearly determined.
Claims 13 and 19 recite the limitation "the portion of the period during which differentiation to neural cells is induced" in lines 1-2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and none of the claims 1 and 14 from which these claims are dependent upon recites any portion of any period during which differentiation to neural cells is induced.  Once again, clarification is requested because the metes and bounds of the claims are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasai et al. (WO 2005/123902; IDS; Please see English translation in the form of US Patent 8,492,147; IDS) in view of Bergendahl et al. (US Patent 7,892,830, IDS) and Laplante et al. (J Neurobiol 2004;60:289-307, IDS). 
The instant claims are directed to a method of differentiating human pluripotent stem cells to ectodermal cells (e.g., neural cells as the elected species), which comprises treating human pluripotent stem cells, which are dissociated single cells and inducing differentiation to ectodermal cells under conditions, wherein a ROCK (Rho-kinase) inhibitor is present in a culture medium in contact the cells for at least 12 hours after dissociation of the human pluripotent stem cells. 
Sasai et al taught selective neural differentiation from mammalian embryonic stem cells in a serum-free floating culture of embryoid bodies-like aggregates (SFEB) method (see at least Abstract; col. 4, lines 34-38; Examples 1-2, 4-6, and 12), wherein both exemplary mouse and human ES cells were illustrated for neural differentiation (at least Examples 2 and 12).  Sasai et al taught that neural stem cells may be identified using anti-nestin (see e.g. column 7) and anti-Pax6 antibodies (see e.g. column 8).  Sasai et al started out with a human ES cell culture on a plastic culture dish seeded with mitomycin-inactivated mouse fetal fibroblasts in a culture medium comprising the base D-MEM-F12, 20% KSR and 2-mercaptoehanol; dissociated ES cells from the feeder cells with a trypsin dissociation solution into small clumps, and small clumps of the dissociated ES cells were cultured in serum-free floating aggregate culture for 15 days. During neural differentiation induction stage, floating aggregated ES cells were cultured in culture dishes in serum-free neural induction medium supplemented with Nodal inhibitor Lefty-A, Wnt inhibitor Dkk1 and BMP inhibitor BMPR1A-Fc for the first 10 days, then after 15 days of serum-free floating culture the cells were seeded onto culture dishes coated with poly-D-lysine/laminin/fibronectin adhesion culture for 5 days (Example 12; particularly col. 28, line 66 continues to line 37 on col. 29).  Sasai et al taught that after 5 days of adhesion culture immunostaining revealed nearly all cell colonies were positive for nerve precursor cell marker nestin and negative for the undifferentiated ES cell marker Oct3/4 (col. 29, lines 41-45).  It is noting that the disclosed exemplary differentiation protocol has two cell passages for the neural induction differentiation.  Sasai et al also stated “[t]he human ES cells permitted serum-free floating aggregate culture in the presence of KSR at 10% and 20%.  With 5% KSR, their proliferation was poor, and many died during 15 days of floating culture” (col. 29, lines 38-41).  Sasai also disclosed that trypsin/EDTA treated single mouse ES cells derived from conventional culture method without feeder cells supplemented with 1% fetal calf serum, 10% KSR and LIF were cultured as floating aggregates by SFEB method for five days in 5% KSR grew well, and generated large number of NCAM+ cells, whereas single mouse ES cells formed only a few, small colonies in which NCAM+ cells occupied minor population under gelatin-coated adhesion culture used as a control for comparison (Example 1, col. 22, line 51 continues to line 4 of col. 23).  Sasai et al also taught that serum-free medium used can be one containing a serum replacement such as one containing albumins, transferrin, fatty acids, insulin, collagen precursor, 3’-thiolglycerol or 2-mercaptoehtanol (col. 10, lines 59-65).
Sasai et al did not teach specifically at least culturing dissociated single human ES cells in the presence of a Rock inhibitor for at least 12 hours after dissociation under conditions for the differentiation of human ES cells to neural cells.
Bergendahl et al remedied the teachings of Sasai et al by establishing that Rock inhibitor can improve a culture of pluripotent stem cells, including increasing the cloning efficiency of culture conditions (see at least Abstract; col. 2, lines 40-64; col. 4, line 43 continues to line 4 of col. 5).  Bergendahl et al screened successfully for a set of small molecule kinase inhibitors for their ability to increase cloning efficiency of embryonic stem cells in a serum-free defined medium on Matrigel coated plates, wherein the cloning of the ES cells starts with plated, trypsin/EDTA treated single ES cells (Example 1).  Bergendahl et al also stated clearly “This indicates that human ES cells can be individualized by trypsin and cultured in the presence of HA-100 without losing their pluripotency” (col. 8, lines 20-22).  Bergendahl et al went on to teach human ES cells can be used to make a variety of differentiated cells types. 
Laplante et al supplemented the combined teachings of Sasai et al and Bergendahl et al by establishing that Rock inhibitor may reduce the efficiency of neural differentiation by treating murine P19 embryonal stem cells with the exemplary ROCK-selective inhibitor Y27632 for 24 hours at day 0 or day 1 of a neurodifferentiation protocol (in bacteriological-grade dishes and grown as aggregates until day 4 in complete medium containing RA) (see at least the Abstract; page 291, left col., top of second paragraph; section titled “Inhibition of ROCK during neurodetermination mimics the effects of C3 toxin” on page 299 and Figure 6), and hence one would have considered withdrawing Rock inhibitors at a stage of neural differentiation.  Laplante et al stated explicitly “Cell treatment with Y27632 inhibitor of Rho-associated kinase ROCK, or advanced overexpression of Cdc42 by gene-transfer of a constitutively active form of the protein reproduced C3 effects.  RhoA-antisense RNA also reduced cadherin level and the size of cell aggregates, and increased the generation of fibroblast-like cells relative to neurons following neuroinduction” (Abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sasai et al by also supplementing a ROCK inhibitor, including the use of ROCK-selective Y27632 inhibitor, as taught by Bergendahl et al in a hES culture in suspension and/or adhesion used for differentiating into neural cells (e.g., at least for a 15-day floating cell culture of human ES cell culture in 5% KSR), as well as determining when to withdraw ROCK inhibitor during a period of inducing differentiation of neural cells so that a sufficient amount of neural cells could be obtained through routine experimentation with a reasonable expectation of success in light of the teachings of Laplante et al.  
An ordinary skill in the art would have been motivated to carry out the above modifications because Bergendahl et al taught at least that the presence of ROCK inhibitors improved at least plated, trypsin/EDTA treated single human ES cell viability for increasing cloning efficiency, and Laplante et al noted that ROCK inhibitor could reduce efficiency of neural induction in murine P3 embryonal stem cells. 
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

 
Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laplante et al. (J Neurobiol 2004;60:289-307, IDS) in view of Sasai et al. (WO 2005/123902; IDS; Please see English translation in the form of US Patent 8,492,147). 
 The instant claims are directed to a method of differentiating human pluripotent stem cells to ectodermal cells (e.g., neural cells as the elected species), which comprises treating human pluripotent stem cells, which are dissociated single cells and inducing differentiation to ectodermal cells under conditions, wherein a ROCK (Rho-kinase) inhibitor is present in a culture medium in contact the cells for at least 12 hours after dissociation of the human pluripotent stem cells. 
Laplante et al disclosed that the RhoA/ROCK pathway regulates cadherin protein level and cell-cell interactions during neurodetermination of murine P19 embryonal stem cells with an impact on the efficiency of the process; and cell treatment with Y27632 inhibitor of Rho-associated-kinase ROCK for 24 hours at day 0 or day 1 of a neurodifferentiation protocol (in bacteriological-grade dishes and grown as aggregates until day 4 in complete medium containing RA) resulted in decreased aggregate cohesion and cadherin protein level (see at least Abstract; page 291, left col., first two paragraphs; section titled “Inhibition of ROCK during neurodetermination mimics the effects of C3 toxin” on page 299; and Figure. 6).  Laplante et al also stated explicitly “Cell treatment with Y27632 inhibitor of Rho-associated kinase ROCK, or advanced overexpression of Cdc42 by gene-transfer of a constitutively active form of the protein reproduced C3 effects.  RhoA-antisense RNA also reduced cadherin level and the size of cell aggregates, and increased the generation of fibroblast-like cells relative to neurons following neuroinduction” (Abstract).  
Laplante et al did not teach specifically treating dissociated single human pluripotent stem cells (e.g., human ES cells) with Y27632 inhibitor of ROCK in a culture medium for at least 12 hours after dissociation of the human pluripotent stem cells to investigate its effect at least on neurodetermination of human pluripotent stem cells, including human ES cells in a SFEB culture and/or an adhesion culture.
At about the effective filing date of the present application, Sasai et al already taught selective neural differentiation from mammalian embryonic stem cells in a serum-free floating culture of embryoid bodies-like aggregates (SFEB) method (see at least Abstract; col. 4, lines 34-38; Examples 1-2, 4-6, and 12), wherein both exemplary mouse and human ES cells were illustrated for neural differentiation (at least Examples 2 and 12).  Sasai et al taught that neural stem cells may be identified using anti-nestin (see e.g. column 7) and anti-Pax6 antibodies (see e.g. column 8).  Sasai et al started out with a human ES cell culture on a plastic culture dish seeded with mitomycin-inactivated mouse fetal fibroblasts in a culture medium comprising the base D-MEM-F12, 20% KSR and 2-mercaptoehanol; dissociated ES cells from the feeder cells with a trypsin dissociation solution into small clumps, and small clumps of the dissociated ES cells were cultured in serum-free floating aggregate culture for 15 days. During neural differentiation induction stage, floating aggregated ES cells were cultured in culture dishes in serum-free neural induction medium supplemented with Nodal inhibitor Lefty-A, Wnt inhibitor Dkk1 and BMP inhibitor BMPR1A-Fc for the first 10 days, then after 15 days of serum-free floating culture the cells were seeded onto culture dishes coated with poly-D-lysine/laminin/fibronectin adhesion culture for 5 days (Example 12; particularly col. 28, line 66 continues to line 37 on col. 29).  Sasai et al taught that after 5 days of adhesion culture immunostaining revealed nearly all cell colonies were positive for nerve precursor cell marker nestin and negative for the undifferentiated ES cell marker Oct3/4 (col. 29, lines 41-45).  It is noting that the disclosed exemplary differentiation protocol has two cell passages for the neural induction differentiation.  Sasai et al also stated “[t]he human ES cells permitted serum-free floating aggregate culture in the presence of KSR at 10% and 20%.  With 5% KSR, their proliferation was poor, and many died during 15 days of floating culture” (col. 29, lines 38-41).  Sasai also disclosed that trypsin/EDTA treated single mouse ES cells derived from conventional culture method without feeder cells supplemented with 1% fetal calf serum, 10% KSR and LIF were cultured as floating aggregates by SFEB method for five days in 5% KSR grew well, and generated large number of NCAM+ cells, whereas single mouse ES cells formed only a few, small colonies in which NCAM+ cells occupied minor population under gelatin-coated adhesion culture used as a control for comparison (Example 1, col. 22, line 51 continues to line 4 of col. 23).  Sasai et al also taught that serum-free medium used can be one containing a serum replacement such as one containing albumins, transferrin, fatty acids, insulin, collagen precursor, 3’-thiolglycerol or 2-mercaptoethanol (col. 10, lines 59-65).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Laplante et al by also investigating the effect of Y27632 inhibitor of ROCK on neurodetermination of human ES cells, including at least the neural differentiation protocol at any stage for human ES cells taught by Sasai et al in a SFEB culture and/or an adhesion culture, including the withdrawal of ROCK inhibitor during a portion of a period of inducing differentiation of neural cells. 
An ordinary skilled artisan would have been motivated to carry out the above modifications for comparison purpose on the effect of Y27632 ROCK inhibitor on neurodetermination between murine and human ES cells; particularly Sasai et al already noted at least that human ES cells behaved differently from mouse ES cells in SFEB culture with 5% KSR.  Additionally, since Laplante et al already noted that ROCK inhibitor could reduce efficiency of neural induction in murine P3 embryonal stem cells, an ordinary skilled artisan would also have been motivated to withdraw ROCK inhibitor during a portion of a period of inducing differentiation of neural cells from human pluripotent stem cells in cultures. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Laplante et al and Sasai et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,626,366. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of differentiating human pluripotent stem cells to neural cells, comprising the steps of: (a) pre-treating human pluripotent stem cells with a ROCK inhibitor for about 1 hour before dissociating the human pluripotent stem cells into single cells; (b) dissociating the human pluripotent stem cells into single cells, and (c) plating the single cells in (i) an adherent culture containing a neural cell differentiation medium with a ROCK inhibitor for at least 12 hours or (ii) a suspension culture containing a neural cell differentiation medium with a ROCK inhibitor for at least 2 days after the dissociating and replating, in U.S. Patent No. 10,626,366 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  


Claims 11, 17 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,626,366 in view of Sasai et al. (WO 2005/123902; IDS; Please see English translation in the form of US Patent 8,492,147; IDS). 
The claims of the present application differ from claims 1-21 of U.S. Patent No. 10,626,366 in reciting specifically “wherein the pluripotent stem cells are cultured in the presence of the ROCK inhibitor prior to withdrawal of the serum, serum extract and/or feeders” (claims 11 and 17), “an adhesion culture on extracellular matrix” (claims 21-22), and “culture medium comprising a material selected from a group consisting of albumin, transferrin, fatty acids, insulin, collagen precursor, trace elements, 2-mercaptoethanol, 3’-thioglyceral and the equivalents thereof” (claims 20 and 22). 
At about the effective filing date of the present application, Sasai et al already taught selective neural differentiation from mammalian embryonic stem cells in a serum-free floating culture of embryoid bodies-like aggregates (SFEB) method (see at least Abstract; col. 4, lines 34-38; Examples 1-2, 4-6, and 12), wherein both exemplary mouse and human ES cells were illustrated for neural differentiation (at least Examples 2 and 12).  Sasai also disclosed that trypsin/EDTA treated single mouse ES cells derived from conventional culture method without feeder cells supplemented with 1% fetal calf serum, 10% KSR and LIF were cultured as floating aggregates by SFEB method in 5% KSR grew well, and generated large number of NCAM+ cells, whereas single mouse ES cells formed only a few, small colonies in which NCAM+ cells occupied minor population under gelatin-coated adhesion culture used as a control for comparison (Example 1, col. 22, line 51 continues to line 4 of col. 23).  Sasai et al also taught that serum-free medium used can be one containing a serum replacement such as one containing albumins, transferrin, fatty acids, insulin, collagen precursor, 3’-thiolglycerol or 2-mercaptoethanol (col. 10, lines 59-65).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a method of differentiating human pluripotent stem cells to neural cells in claims 1-21 of US 10,626,366 by also inducing differentiation of human pluripotent stem cells in an adhesion culture on extracellular matrix such as a gelatin-coated adhesion culture, using a serum-free medium comprising a serum replacement such as albumin in both non-adherent and adherent cultures, as well as culturing human pluripotent stem cells in the presence of a ROCK inhibitor prior to withdrawal of the serum or feeders, in light of the teachings of Sasai et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sasai et al already disclosed the use of a gelatin-coated adhesion culture for differentiating neural cells from trypsin/EDTA treated single mouse ES cells that were derived from a conventional culture method without feeder cells supplemented with 1% fetal calf serum, 10% KSR and LIF, as well as the use of a serum-free medium comprising a serum replacement such as albumin.  Please note that claims 1-21 of US 10,626,366 already encompass a method of differentiating human pluripotent stem cells to neural cells in both adherent culture and suspension culture that include a pre-treating step (a) for human pluripotent stem cells in the presence of a ROCK inhibitor.
The modified method resulting from claims 1-21 of US 10,626,366 along with the teachings of Sasai et al as set forth above is indistinguishable from and encompassed by the presently claimed invention.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633